SHIVERS, Senior Judge.
We affirm the final order of the Agency for Health Care Administration denying South Broward Hospital District’s requested modification of its Certificate of Need no. 4019. South Broward’s requested modification would have increased the number of acute care beds at its facility and therefore would have resulted in a project subject to certificate of need review as specified in section 408.036(l)(e), Florida Statutes. Consequently, the requested modification could not be approved in a modification proceeding pursuant to rule 590-1.019(1), Florida Administrative Code.
AFFIRMED.
BARFIELD and ALLEN, JJ., concur.